133 Nev., Advance Opinion 65
                         IN THE COURT OF APPEALS OF THE STATE OF NEVADA

                   LAMAR ANTWAN HARRIS,                                  No 7Ø6
                   Appellant,
                   vs.
                                                                                        FILED
                   THE STATE OF NEVADA,                                                 NOV 1 6 2017
                   Respondent.
                                                                                        at digg7TZ■
                                                                                  al;       IIIIena

                               Appeal from an order of the district court dismissing
                   postconviction petition for a writ of habeas corpus. Eighth Judicial
                   District Court, Clark County; Carolyn Ellsworth, Judge.
                               Reversed and remanded.

                   Carling Law Office, PC, and Matthew D. Carling, Las Vegas,
                   for Appellant.

                   Adam Paul Laxalt, Attorney General, Carson City; Steven B. Wolfson,
                   District Attorney, and Jonathan E. Van Boskerck, Chief Deputy District
                   Attorney, Clark County,
                   for Respondent.


                   BEFORE SILVER, C.J., TAO and GIBBONS, JJ.

                                                    OPINION
                   By the Court, GIBBONS, J.:
                               This case arises from an untimely postconviction petition for a
                   writ of habeas corpus stemming from a conviction, entered pursuant to a
                   jury verdict, of battery with the use of a deadly weapon resulting in
                   substantial bodily harm. In his petition and supplement, appellant Lamar
                   Antwan Harris alleged he had good cause for the delay in filing the
                   petition because he believed counsel had filed a petition on his behalf, his
                   belief was reasonable, and he filed the petition within a reasonable time of

COURT OF APPEALS
        OF
     NEVADA


(0) 19470                                                                         )   1 - 9024 22  -
                   discovering his petition had not been filed. The district court dismissed
                   the petition as procedurally time-barred.
                               In this appeal, we consider whether counsel's affirmative
                   misrepresentation regarding filing a postconviction petition and
                   subsequent abandonment of the petitioner can be an impediment external
                   to the defense to satisfy cause for the delay under NRS 34.726(1)(a) for
                   filing an untimely petition. We conclude it can. We hold that to
                   demonstrate cause for the delay under NRS 34.726(1)(a) in such a
                   circumstance, a petitioner must show: (1) the petitioner believed counsel
                   filed a petition on petitioner's behalf; (2) this belief was objectively
                   reasonable; (3) counsel abandoned the petitioner without notice and failed
                   to timely file the petition; and (4) the petitioner filed the petition within a
                   reasonable time after the petitioner should have known counsel did not
                   file a petition. Because we conclude Harris demonstrated cause for the
                   delay under the approach set forth above, we reverse the district court's
                   order and we remand for further proceedings.
                                   PROCEDURAL AND FACTUAL HISTORY
                               Harris was convicted of battery with the use of a deadly
                   weapon resulting in substantial bodily harm and was sentenced to 70 to
                   175 months in prison. After sentencing, Harris opted to have his previous
                   counsel withdraw and he hired new counsel, Leslie Park, to represent him
                   in his post-trial proceedings. Through Park, Harris filed a direct appeal
                   from his judgment of conviction. Harris' conviction was affirmed on direct
                   appeal. Harris v. State, Docket No. 59817 (Order of Affirmance, Dec. 13,
                   2012).
                               More than two years after the remittitur on direct appeal
                   issued, Harris filed an untimely pro se postconviction petition for a writ of
                   habeas corpus. As good cause to excuse the untimely filing, Harris
COURT OF APPEALS
         OF
      NEVADA
                                                          2
(0) 194711
                   claimed he reasonably believed Park had filed a petition on his behalf, and
                   when he discovered she had not, he filed his petition within a reasonable
                   time after that discovery.
                               The district court concluded Harris might be able to establish
                   good cause to overcome the procedural bar and appointed counsel to
                   supplement Harris' petition. In the supplement, counsel argued for an
                   extension of the Hathaway' reasoning regarding good cause when counsel
                   fails to file a direct appeal from a judgment of conviction. Specifically,
                   counsel argued cause to excuse the procedural time bar should exist in
                   situations where a defendant reasonably believes counsel filed a
                   postconviction petition on his behalf, and the petitioner files a petition
                   within a reasonable time of realizing counsel did not file a petition.
                               The district court scheduled an evidentiary hearing on Harris'
                   good cause claim. However, on the scheduled hearing date, a senior judge
                   presided over the proceedings, declined to hold an evidentiary hearing,
                   and denied the petition. The district court subsequently granted Harris'
                   motion for reconsideration and held an evidentiary hearing.
                               At the hearing, Harris testified he hired Park to represent him
                   for both his appeal and his postconviction petition and claimed they
                   agreed to a fee arrangement of $8,000 for handling both cases. After
                   initially denying she agreed to represent Harris for his postconviction
                   petition, Park agreed she was retained for both the direct appeal and the
                   petition. She also agreed the fee was $8,000, but stated Harris had only
                   paid her about half of that.


                         'Hathaway v. State, 119 Nev. 248, 254-55, 71 P.3d 503, 507-08
                   (2003).


COURT OF APPE41R
       OF
    NEVADA
                                                         3
(0) 194711 erc•
                                Harris testified he received a copy of a document drafted by
                   Park entitled "Petition for Writ of Habeas Corpus" approximately five
                   months after the remittitur issued in his direct appeal. The petition was
                   signed by Park and included information causing it to appear as though it
                   had been served on the Clerk of the Supreme Court, the Clark County
                   District Attorney, and the Nevada Attorney General. The caption also
                   indicated it was being filed in the Nevada Supreme Court.
                                Harris testified that sometime later he was informed by a
                   fellow inmate his petition was filed in the wrong court. In December of
                   2013, before the expiration of the one-year time limit for filing a
                   postconviction petition, Harris contacted counsel to point this error out
                   and she told him she would immediately correct it and file it in the district
                   court. Throughout 2014, Harris attempted to contact Park to no avail.
                                Because he understood postconviction proceedings could take
                   some time, Harris waited until December of 2014 to contact the district
                   court and the Nevada Supreme Court to inquire into the status of his
                   petition. Between the end of December 2014 and the beginning of January
                   2015, Harris learned his petition had not been filed in either the district
                   court or the Nevada Supreme Court. Harris then filed his petition on
                   March 11, 2015.
                                Park confirmed at the evidentiary hearing she never filed the
                   petition. Park claimed she was waiting for Harris to pay her the
                   remainder of her fee before filing the petition. She stated she signed the
                   petition and filled out the certificate of service in case Harris paid her
                   right before the deadline to file.
                                After hearing this testimony, the district court concluded
                   Harris' testimony was more credible than Park's because Park's responses

COURT OF APPEALS
        OF
     NEVADA
                                                         4
(D) 19410
                   were equivocal in nature, Park stated she lacked knowledge in response to
                   many questions, and she conceded to many of the factual allegations put
                   forth by Harris. Although troubled by Park's performance, the district
                   court also concluded Harris did not demonstrate good cause to overcome
                   the procedural time-bar. Specifically, the district court concluded
                   Hathaway could not be extended because "Hathaway's holding was clearly
                   couched in the fact that the petitioner there had a Sixth Amendment right
                   to the effective assistance of counsel on direct appeal, a claim that could
                   excuse his late petition filing." The district court further concluded,
                   because Harris was not entitled to the effective assistance of
                   postconviction counsel, he was "precluded from relying upon a claim of
                   ineffective assistance of counsel to show good cause to excuse the
                   procedural default." Therefore, the district court granted the State's
                   motion and dismissed the petition as procedurally time-barred. This
                   appeal follows.
                                                  DISCUSSION
                               Harris claims the district court erred by denying his petition
                   as procedurally barred. He asserts he demonstrated cause and prejudice
                   to excuse the procedural time-bar because his counsel's actions prevented
                   him from timely filing a postconviction petition and deprived him of his
                   statutory right to seek postconviction relief
                               Pursuant to NRS 34.726(1), a postconviction petition for a writ
                   of habeas corpus "must be filed within one year after entry of the
                   judgment of conviction or, if a timely appeal is taken from the judgment,
                   within one year after [the Nevada Supreme Court] issues its remittitur,
                   absent a showing of good cause for thefl delay." State v. Huebler, 128 Nev.
192, 197, 275 P.3d 91, 94 (2012). Harris filed a direct appeal from his
                   judgment of conviction and the remittitur issued on January 9, 2013.
COURT OF APPEALS
        OF
     NEVADA
                                                         5
(0) 19478
                      However, Harris did not file his petition until March 11, 2015, more than
                      two years after the remittitur issued. Thus, Harris' petition was
                      procedurally barred absent a demonstration of good cause for the delay.
                                  "[GI ood cause for delay exists if the petitioner demonstrates to
                      the satisfaction of the court: (a) [t]hat the delay is not the fault of the
                      petitioner; and (b) [Chat dismissal of the petition as untimely will unduly
                      prejudice the petitioner." NRS 34.726(1). "Generally, good cause means a
                      substantial reason; one that affords a legal excuse."    Colley v. State, 105
Nev. 235, 236, 773 P.2d 1229, 1230 (1989) (internal quotation marks
                      omitted), abrogated by statute on other grounds as recognized by Huebler,
128 Nev. at 197 n.2, 275 P.3d at 95 n.2.
                                  Harris was not entitled to the effective assistance of
                      postconviction counsel and he could not establish good cause to excuse the
                      delay in filing his petition based on a claim of ineffective assistance of
                      counsel.   See Brown v. McDaniel, 130 Nev. , 331 P.3d 867, 870
                      (2014) (recognizing a claim of ineffective assistance of counsel does not
                      constitute good cause to excuse the procedural bar where a petitioner does
                      not have a Sixth Amendment or statutory right to the appointment of
                      counsel). Harris, however, argues there is a distinction between a claim of
                      ineffective assistance of counsel for purposes of habeas relief and a good
                      cause claim that counsel's actions interfered with or created an
                      impediment that prevented a petitioner from filing a postconviction
                      petition within the procedural time limits. He argues there are some
                      circumstances where counsel's actions can be an impediment external to
                      the defense and establish undue prejudice to satisfy good cause under
                      NRS 34.726(1) for filing an untimely petition. He asserts the Nevada
                      Supreme Court identified such a circumstance in Hathaway.             Harris

COURT OF APPEALS
         OF
      NEVADA
                                                           6
(0) 194713    ADJ49
                   argues his counsel's actions in this case represent another such
                   circumstance, and he urges this court to adopt a test, similar to the one in
                   Hathaway, for evaluating a claim of good cause based on a petitioner's
                   reliance on counsel's affirmative misrepresentation that counsel had, or
                   was going to, timely file a petition on the petitioner's behalf.
                   Cause for the delay under NRS 34.726(1)(a)
                                In order to show the delay was not the fault of the petitioner,
                   "a petitioner must show that an impediment external to the defense
                   prevented him or her from complying with the state procedural default
                   rules."   Hathaway, 119 Nev. at 252, 71 P.3d at 506. "In terms of a
                   procedural time-bar, an adequate allegation of good cause would
                   sufficiently explain why a petition was filed beyond the statutory time
                   period." Id. at 252-53, 71 P.34 at 506.
                               Generally, "mere attorney error, not rising to the level of
                   ineffective assistance of counsel, such as attorney ignorance or
                   inadvertence," will not constitute cause to overcome a procedural bar
                   "because the attorney is the petitioner's agent when acting, or failing to
                   act, in furtherance of the litigation, and the petitioner must 'bear the risk
                   of attorney error." Crump v. Warden, 113 Nev. 293, 304, 934 P.2d 247,
                   253(1997) (quoting Coleman v. Thompson, 501 U.S. 722, 753 (1991)). But
                   there is an "essential difference between a claim of attorney error,
                   however egregious, and a claim that an attorney had essentially
                   abandoned his client."     Maples v. Thomas, 565 U.S. 266, 282 (2012).
                   Where counsel severs the principal-agent relationship and abandons his
                   client without notice, the actions or omissions of counsel 'cannot fairly be
                   attributed to [the client]." Id. at 281 (quoting Coleman, 501 U.S. at 753).
                   In such a situation, counsel's actions or omissions then become an

COURT OF APPEALS
        OF
     NEVADA
                                                          7
(0) 19470    ex.
                   impediment external to the defense and may constitute good cause to
                   overcome the procedural bars. Id. at 283.
                               As noted by Harris, in Hathaway, the Nevada Supreme Court
                   identified one circumstance where counsel's omission can constitute an
                   impediment external to the defense and a petitioner can establish good
                   cause for the delay under NRS 34.726(1). 119 Nev. at 252-55, 71 P.3d at
                   506-08. Hathaway asserted he had good cause to file an untimely petition
                   because he asked counsel to file a direct appeal on his behalf, counsel
                   affirmatively indicated he would file an appeal, Hathaway believed his
                   counsel had filed an appeal, and Hathaway filed his petition within a
                   reasonable time after learning his counsel did not file an appeal.     Id. at
                   254, 71 P.3d at 507. The Hathaway court held a claim that counsel
                   deprived the petitioner of a direct appeal could provide good cause to
                   excuse the procedural time-bar.       Id. at 253-55, 71 P.3d 507-08. The
                   Hathaway court then set forth a "test for evaluating an allegation of good
                   cause based upon a petitioner's mistaken belief that counsel had filed a
                   direct appeal." Id. at 254-55, 71 P.3d at 507-08.
                               Consistent with Hathaway, we hold counsel's affirmative
                   representation that a timely postconviction petition will be filed,
                   combined with counsel's subsequent abandonment without timely filing
                   the petition, presents a circumstance where counsel's actions or omissions
                   can constitute an impediment external to the defense to establish cause
                   for the delay under NRS 34.726(1)(a). Using the framework in Hathaway,
                   we establish the following test for evaluating an allegation of cause for the
                   delay based on such a circumstance.
                               First, a petitioner must show the petitioner believed counsel
                   filed a timely petition on petitioner's behalf. Second, the petitioner must

COURT OF APPEALS
        OF
     NEVADA
                                                         8
(0) (947B
                   show this belief was objectively reasonable, i.e., there was an attorney-
                   client relationship and counsel affirmatively told or represented to the
                   petitioner counsel had, or was going to, timely file a petition on the
                   petitioner's behalf. Third, the petitioner must show counsel then
                   abandoned petitioner without notice and failed to timely file the petition.
                   We emphasize that the petitioner must demonstrate abandonment by
                   counsel to satisfy this prong of the test; mere attorney negligence, such as
                   miscalculating a filing deadline, will not suffice. Fourth, the petitioner
                   must show the petition was filed within a reasonable time after the
                   petitioner should have known counsel did not timely file a petition. This
                   prong requires the petitioner to be reasonably diligent in determining
                   whether the petition was actually filed.
                               If a petitioner can meet all prongs of this test, the petitioner
                   will have established cause for the delay under NRS 34.726(1)(a). This is
                   so because, in such a circumstance, counsel's abandonment of the
                   petitioner will constitute an impediment external to the defense that
                   prevented the petitioner from timely pursuing postconviction relief.
                   Undue prejudice under NRS 34.726(1)(b)
                               Under NRS 34.726(1)(b), a petitioner must also demonstrate
                   there will be undue prejudice by dismissal of the petition as untimely. In
                   Huebler, the Nevada Supreme Court stated that to show undue prejudice
                   under NRS 34.726(1)(b), "a petitioner must show that errors in the
                   proceedings underlying the judgment worked to the petitioner's actual and
                   substantial disadvantage." 128 Nev. at 197, 275 P.3d at 95. We are
                   required to follow this test. However, for the reasons discussed below, we
                   disagree that this is the proper test for determining undue prejudice under
                   NRS 34.726(1)(b).

COURT OF APPEALS
        OF
     NEVADA
                                                        9
(0) 19413
                               "Nevada's post-conviction statutes contemplate the filing of
                   one post-conviction petition to challenge a conviction or sentence."   Brown,
                   130 Nev. at , 331 P.3d at 872. NRS Chapter 34 contains several
                   different procedural bars that are designed to prevent different• abuses of
                   the postconviction remedy. "The purpose of the single post-conviction
                   remedy and the statutory procedural bars is 'to ensure that petitioners
                   would be limited to one time through the post-conviction system."            Id.
                   (quoting Pellegrini v. State, 117 Nev. 860, 876, 34 P.3d 519, 530 (2001)).
                               The purpose of the procedural bar in NRS 34.810 is to prevent
                   a petitioner from raising claims that could have previously been raised,
                   NRS 34.810(1)(b), and to prevent the filing of multiple petitions, NRS
                   34.810(2). In contrast, NRS 34.726 and NRS 34.800 are procedural time
                   bars and the purpose of each is to "ensure that claims are raised before
                   evidence is lost or memories fade." Lozada v. State, 110 Nev. 349, 358, 871
P.2d 944, 950 (1994). Each of the procedural bars operate independently
                   of each other. For example, a petition may be procedurally barred under
                   NRS 34.726(1), but not under NRS 34.810, and vice versa. Further, as the
                   Pellegrini court noted, it is conceivable that a petitioner could demonstrate
                   good cause under NRS 34.726, but laches under NRS 34.800 could
                   nevertheless bar the petition. 117 Nev. at 875, 34 P.3d at 529.
                               Given the different purposes behind the procedural bars in
                   NRS 34.726 and NRS 34.810, and taking into account the procedural bars
                   operate independently of each other, it is unsurprising different terms are
                   used to describe the prejudice necessary to overcome each procedural bar.
                   NRS 34.726(1)(b) requires a showing of "undue" prejudice, while NRS
                   34.810 requires a showing of "actual" prejudice. We must presume that
                   because the statutes are located within the same chapter but use different

COURT OF APPEALS
        OF
     NEVADA
                                                        10
10) 1947B    e
                   modifiers to describe the type of prejudice that must be shown, the type of
                   prejudice required under each statute is different.   See Antonin Scalia &
                   Bryan A. Garner, Reading Law: Thefl Interpretation of Legal Texts       170
                   (2012) (IA] material variation in terms suggests a variation in meaning.").
                   The material difference in terms is further evidenced by the statutory
                   structure for what is necessary to overcome each procedural bar. NRS
                   34.726(1) requires only a showing of good cause, which it defines as cause
                   and undue prejudice. NRS 34.726(1)(a), (b). In contrast, NRS 34.810(3)
                   requires a showing of both good cause and actual prejudice. This,
                   however, may not have been considered in the Hue bier decision. Instead,
                   the Huebler decision appears to conflate the undue prejudice requirement
                   under NRS 34.726(1)(b) with the actual prejudice requirement under NRS
                   34.810.
                               The Huebler decision cites to Hogan v. Warden, 109 Nev. 952,
                   959-60, 860 P.2d 710, 716 (1993), for the proposition that under NRS
                   34.726(1)(b), "a petitioner must show that errors in the proceedings
                   underlying the judgment worked to the petitioner's actual and substantial
                   disadvantage."    Huebler, 128 Nev. at 197, 275 P.3d at 95. Yet the
                   procedural bar at issue in Hogan was NRS 34.810(3), which requires a
                   showing of actual prejudice, not NRS 34.726(1), which only requires a
                   showing of undue prejudice. Because the Huebler decision adopted the
                   prejudice test set forth in Hogan, a petitioner is now required to show
                   actual prejudice in order to satisfy the undue prejudice prong under NRS
                   34.726(1)(b). This requirement, however, is inconsistent with other
                   Nevada Supreme Court precedent, specifically Hathaway, which Huebler
                   does not purport to overrule.



COURT OF APPEALS
        OF
     NEVADA
                                                       11
(0) 19478
                               In Hathaway, the court held prejudice is presumed for the
                   purposes of NRS 34.726(1)(b) if the petitioner can show a reasonable belief
                   counsel filed an appeal and the petitioner filed a petition within a
                   reasonable time of learning a direct appeal had not been filed. 119 Nev. at
                   255, 71 P.3d at 508. Yet under Huebler's undue prejudice test, undue
                   prejudice could never have been demonstrated, much less presumed,
                   under the facts in Hathaway. This is because counsel's failure to file a
                   direct appeal does not "show that errors in the proceedings underlying the
                   judgment worked to the petitioner's actual and substantial disadvantage."
                   Huebler, 128 Nev. at 197, 275 P.3d at 95 (emphasis added). Given the
                   finding of presumed prejudice in Hathaway, it appears undue prejudice
                   under NRS 34.726(1)(b) may be established by demonstrating something
                   other than actual prejudice.
                               It also appears the prejudice required to overcome the
                   procedural time-bar and the prejudice required to establish ineffective
                   assistance of counsel may have been conflated in the Huebler decision.
                   Huebler found the undue prejudice test under NRS 34.726(1)(b) parallels
                   the materiality prong for establishing a violation under Brady v.
                   Maryland, 373 U.S. 83 (1963). Huebler, 128 Nev. at 198, 275 P.3d at 95.
                   Huebler held, where a Brady violation is alleged in the guilty-plea context
                   after a specific request has been made, in order to establish undue
                   prejudice under NRS 34.726(1)(b), a petitioner must show "a reasonable
                   possibility that but for the failure to disclose the evidence the defendant
                   would have refused to plead and would have insisted on going to trial." Id.
                   at 203, 275 P.3d at 99; see also Hill v. Lockhart, 474 U.S. 52, 57-60 (1985)
                   (setting forth the test for the prejudice prong for establishing ineffective



COURT OF APPEALS
       OF
    NEVADA
                                                        12
(0)19473
                   assistance of counsel in the context of a guilty plea). This is inconsistent
                   with Lozada.
                               In Lozada, the Nevada Supreme Court stated, "Mlle required
                   showing of prejudice to establish a claim of ineffective assistance of
                   counsel is separate and distinct from the showing of prejudice required to
                   overcome a procedural default." 110 Nev. at 358, 871 P.2d at 949-50.
                   Despite this, Huebler set forth a prejudice test for the procedural time-bar
                   that "is similar to the prejudice test that is used to evaluate ineffective-
                   assistance claims by a defendant who has pleaded guilty." 128 Nev. at
                   203, 275 P.3d at 98-99. Even in light of this clear inconsistency, Huebler
                   does not purport to overrule Lozada.
                               In effect, the Huebler decision ultimately combined the
                   prejudice prongs of the two procedural bars with each other and with the
                   prejudice required to demonstrate ineffective assistance of counsel,
                   resulting in a single standard for prejudice. As noted above, this is
                   inconsistent with both Lozada and Hathaway.          Although we agree a
                   petitioner who can show actual prejudice under NRS 34.810 can also show
                   undue prejudice under NRS 34.726(1)(b), we do not believe that showing
                   actual prejudice is required to establish undue prejudice under NRS
                   34.726(1)(b). We further do not think that prejudice under the procedural
                   time-bar should be equivalent to the prejudice required to establish a
                   claim of ineffective assistance of counsel. Rather, we believe the test for
                   undue prejudice under NRS 34.726(1)(b) should be separate and distinct
                   from the test for prejudice to overcome other procedural bars and from the
                   prejudice required to demonstrate ineffective assistance of counsel.
                               Therefore, absent any explanation in Hue bier for departing
                   from earlier precedent, we believe Hathaway and Lozada are the better

COURT OF APPEALS
        OF
     NEVADA
                                                          13
(0) 1947R    e
                   precedent to follow. Were we free to do so, we would hold, where a
                   petitioner has demonstrated cause for the delay under the test identified
                   above, a petitioner will also have demonstrated undue prejudice under
                   NRS 34.726(1)(b), because the petitioner could show dismissal of the
                   petition as untimely would contravene the Legislature's intent to allow
                   convicted persons a single opportunity to seek postconviction relief. 2
                               We recognize, however, Huebler was decided after Lozada and
                   Hathaway, and we must presume Huebler intended to implicitly overrule
                   those cases to the extent they are inconsistent with the test for undue
                   prejudice announced in Huebler.       Under the doctrine of vertical stare
                   decisis, we have no choice but to follow the precedent established in
                   Huebler. See, e.g., State v. Nichols, 600 N.W.2d 484, 487 (Neb. 1999)
                   ("Vertical stare decisis compels inferior courts to follow strictly the
                   decisions rendered by courts of higher rank within the same judicial
                   system."). Therefore, as stated in Huebler, in order to show undue
                   prejudice under NRS 34.726(1)(b), "a petitioner must show that errors in
                   the proceedings underlying the judgment worked to the petitioner's actual
                   and substantial disadvantage." Huebler, 128 Nev. at 197, 275 P.3d at 95.
                   As a practical matter, we note that, because this test focuses on errors
                   underlying the judgment, to evaluate whether a petitioner can
                   demonstrate undue prejudice under this test, a district court will likely
                   have to review the merits of the claims raised in the petition.




                         2We note a petition may be subject to multiple procedural bars. If a
                   petition were subject to any other procedural bars, including laches, the
                   petitioner would also have to overcome those procedural bars in order to
                   have the petition reviewed on its merits.


COURT OF APPEALS
         OF
      NEVADA
                                                        14
(0) 194714
                   Application to Harris
                                 Based on the district court's factual findings, we conclude
                   Harris demonstrated cause for the delay under NRS 34.726(1)(a). 3 First,
                   Harris believed his counsel filed a postconviction petition on his behalf.
                   Second, based on Park's conduct, it was objectively reasonable for Harris
                   to believe counsel had filed the petition on his behalf. Park provided
                   Harris with a copy of a signed postconviction petition with a completed
                   certificate of service, Park affirmatively represented to Harris she had
                   filed the petition, and Park again affirmatively represented a petition had
                   been or was going to be filed when Harris informed her the petition she
                   provided to him had been filed in the wrong court. Third, Park then
                   abandoned Harris without notice and failed to file the petition. Fourth,
                   Harris was reasonably diligent in attempting to determine whether Park
                   filed a petition on his behalf and he filed his petition within a reasonable
                   time after he should have known Park did not file a petition on his behalf.
                   Harris continually attempted to contact Park, he reasonably believed the
                   postconviction proceedings could take some time, and within a reasonable
                   time of not hearing from Park, he inquired into his petition with both the
                   district court and the Nevada Supreme Court. Harris filed his petition
                   approximately two months after learning Park did not file a petition on his
                   behalf.
                                 While we can conclude Harris demonstrated cause for the
                   delay based on the district court's findings, we note the district court did
                   not make any findings regarding whether Harris could establish undue

                         3 "We give deference to the district court's factual findings regarding
                   good cause, but we will review the court's application of the law to those
                   facts de novo." Huebler, 128 Nev. at 197, 275 P.3d at 95.


COURT OF APPEALS
        OF
     NEVADA
                                                        15
(0) 19478
                    prejudice, and we make no determination in this regard. As stated
                    previously, in order to overcome the procedural bar, both prongs of good
                    cause must be met—cause for the delay and undue prejudice. NRS
                    34.726(1)(a), (b). Because we conclude Harris demonstrated cause for the
                    delay under NRS 34.726(1)(a), we reverse the district court's order
                    dismissing Harris' petition and we remand to the district court to
                    determine whether Harris demonstrated undue prejudice under NRS
                    34.726(1)(b). Specifically, the district court must determine whether
                    Harris showed "that errors in the proceedings underlying the judgment
                    worked to [his] actual and substantial disadvantage." Huebler, 128 Nev.
                    at 197, 275 P.3d at 95.
                                                  CONCLUSION
                                We hold counsel's affirmative representation that counsel
                    has, or will, timely file a postconviction petition, combined with
                    counsel's subsequent abandonment of the petitioner without timely filing
                    the petition, presents a circumstance where counsel's actions or
                    omissions can constitute cause for the delay under NRS 34.726(1)(a) for
                    filing an untimely postconviction petition. To demonstrate cause for
                    the delay based on such a circumstance, a petitioner must show: (1) a
                    reasonable belief counsel filed a petition on petitioner's behalf; (2) this
                    belief was objectively reasonable; (3) counsel abandoned the petitioner
                    without notice and failed to file the petition; and (4) the petitioner
                    filed a petition within a reasonable time after the petitioner should
                    have known counsel did not file a petition. We conclude Harris
                    demonstrated cause for the delay under this test. Therefore, we
                    reverse the district court's order dismissing Harris' petition. Because the
                    district court did not make any findings regarding whether Harris
                    established undue prejudice, we remand to the district court to
COURT OF APPEALS
        OF
     NEVADA
                                                        16
(0) 1947B    Aern
                   determine whether Harris demonstrated undue prejudice under NRS
                   34.726(1)(b).


                                                                          J.


                   We concur:
                            .414.g
                             •
                                          ,   C .J.
                   Silver


                   Tao




COURT OF APPEALS
        OF
     NEVADA
                                                      17
(0) 19473